Citation Nr: 1758528	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-18 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 19, 2017, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial 30 percent rating effective July 31, 2011.

The appeal was most recently remanded for additional development in July 2015.

In a rating decision issued in March 2017, the RO increased the Veteran's disability rating for PTSD to 70 percent effective January 19, 2017.  As such does not constitute a full grant of the benefit sought, and the Veteran has expressed dissatisfaction with the increased rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 19, 2017, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

2.  Since January 19, 2017, the Veteran's PTSD has been manifested by symptoms that cause occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for PTSD prior to January 19, 2017, and in excess of 70 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (2016); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3 (2017).

The criteria for evaluating psychiatric disorders (other than eating disorders), to include PTSD, are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.  The Veteran was assigned an initial 30 percent rating for PTSD under DC 9411; this rating was increased to 70 percent as of January 19, 2017.  The Veteran maintains that this increased rating should have had an earlier effective date.

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126 (2017).  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  The revised regulations and evaluations performed under the criteria of DSM-5 will apply.  However, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.  Therefore, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's claims folder in reaching a decision regarding the Veteran's claim for a higher initial rating for PTSD.   

The General Rating Formula for Mental Disorders (including PTSD) provides for a  30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. § 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms or serious impairment of social and occupational functioning.  DSM-IV at 47.

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran submitted a claim for service connection for PTSD in July 2011.  As noted, service connection was granted by a September 2011 rating decision with an evaluation of 30 percent effective July 13, 2011.

The Veteran was afforded a VA examination in August 2011.  The Veteran reported recurrent Vietnam memories, nightmares, insomnia, and social isolation.  He had struggled with depression but denied any current suicidal ideations after having considered it in the distant past.  He had never sought treatment or therapy and had never taken antidepressants.  On mental status examination, the examiner found the Veteran suffered from a depressed mood, but no other symptoms were attributable to PTSD.  The examiner assigned a GAF score of 68 and concluded the Veteran suffered from occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In September 2011 a psychiatrist and social worker from Vet Center submitted a statement that detailed the Veteran's symptoms they had observed while treating him.  He experienced intrusive thoughts and dreams of Vietnam on a regular basis.  He did not like crowds, his memory was okay (but he was becoming more forgetful), and he was extremely isolated.  Their examples were that the Veteran had not gone to a movie in thirty years and could not remember the last time he went to a restaurant.  He also had a bad temper.  He had experienced passing thoughts of suicide without plan or intent.  He avoided talking about Vietnam and kept his emotions to himself.  He had no substantial romantic relationships since Vietnam.

The Veteran had mental health consultations from December 2011 through February 2014.  At these consultations he was dressed casually and acted calm and cooperative.  His speech was normal and his thought process was logical and linear.  He denied suicidal and homicidal ideations.  He was assigned separate GAF scores of 70 in December 2011 and February 2013.

In February 2014 the Veteran reported no concerns about his PTSD or mood and that he was doing well on his current medications.  On mental health examination, his appearance was causal and his speech was normal for rate, tone, volume, and prosody.  His thought process was logical and linear.  He denied suicidal and homicidal ideations as well as visual and auditory hallucinations.  His orientation was intact for person, place, and time.  His insight and judgment were deemed fair.

Medical notes from the Durham VA Medical Center indicate the Veteran sought emergency treatment in June 2015 for an unrelated issue.  As part of his treatment the Veteran underwent a psychiatric risk assessment, but no high risk behavior was identified (he scored zero out of five).

In June 2016 the psychiatrist and social worker from Vet Center submitted an additional statement with an overview of their treatment of the Veteran since 2011.  The Veteran still experienced intrusive thoughts of his time in Vietnam on an almost daily basis and experienced combat related dreams.  He still could not be around crowds and was more forgetful.  He was severely isolated over the years - including no contact with his family for thirty years even though they made numerous attempts to reach out to him.  He kept his emotions to himself and averaged four to five hours of sleep per night.  Although his previous employer supported him working on his own, the Veteran had not worked since 2011.  He asserted that his permanent retirement was instigated by the sale of the company and changing work conditions, notably that he would have had to work around other people if he had continued work so he chose not to.  The psychiatrist and social worker concluded that the Veteran's PTSD continued to limit him both occupationally and socially.

The Veteran was afforded another VA examination in January 2017.  The Veteran was cooperative and arrived to the examination in appropriate clothing.  His speech prosody, rate, and rhythm were within normal limits.  He engaged appropriately with the examiner and made appropriate eye contact.  He was oriented on all spheres.  He indicted his mood was "down."  His affect was flat with poor range.  No evidence of psychotic thinking was noted.  His thought content and thought processing were intact.  His insight and judgment were fair.

The Veteran endorsed depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting and an inability to establish and maintain effective relationships.  He denied current suicidal or homicidal ideation.  The examiner concluded the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  Additionally, the examiner noted the Veteran's limitations would include problems in interpersonal relationships with coworkers and supervisors due to irritability and moodiness, and a decrease in work production due to poor moods and poor sleep patterns.

In April 2017 the Veteran's former employer submitted a buddy statement which highlighted the Veteran's isolation at work.  The employer indicated the Veteran would stay to himself and was given work duties that could be performed by a single worker.  At company events the Veteran would remain isolated and the employer would bring him meals.  The Veteran also exerted suspiciousness about his colleagues and whether they were talking about him behind his back, but the employer investigated and assured the Veteran that was not the case.  He described the Veteran as a great guy that was a very dedicated and hard worker.

Based on the evidence, an initial rating in excess of 30 percent for the appeal period prior to January 19, 2017, is not warranted.

Prior to January 19, 2017, the Veteran's PTSD resulted in symptoms that include, but are not limited to depression, nightmares, bad temper, and social isolation.  The Veteran is competent to report his experiences and symptoms and his statements have been considered by the VA primary care clinicians and VA examiners.  These symptoms are similar to many of those contemplated by the currently assigned 30 percent rating.  In particular, the General Rating Formula lists, inter alia, depressed mood, suspiciousness, and chronic sleep impairment among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.

In further support of the appropriateness of the 30 percent rating, the only GAF scores on record are 68 in August 2011, 70 in December 2011, and 70 in February 2013.  Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, it is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must consider all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.  An evaluation of the Veteran's overall disability picture supports a rating of 30 percent for this period on appeal, especially considering the medical professionals' opinions and GAF scores.

Although the 50 percent rating criteria also contemplate disturbances of motivation and mood, the Veteran's frequency of mood disturbance and depression is more closely analogous to that contemplated by his current 30 percent rating.  Specifically, the Veteran reported avoiding all social contact.  This was exemplified in December 2011 when he was offered a new position in his company working in a new area of the production facility but declined the position and retired due to his strong preference to avoid working around people.  Although he showed signs of depression he also had fair insight and judgment with a stable, yet isolated, social situation.  In December 2012 the Veteran asserted that he had some good days and some bad days, but overall was able to function well in day to day routines.  The psychiatry note from December 2012 indicated the Veteran had no problems or concerns that he wanted to address at the supportive therapy session.  A June 2013 psychiatry note indicated the Veteran was doing well in daily routines and in February 2014 he reported no concerns about PTSD or his mood.  The evidence is not supportive of an initial rating in excess of 30 percent prior to January 19, 2017, based on the cumulative nature, frequency, and severity of the Veteran's PTSD symptoms during that period.

Based on the evidence, a rating in excess of 70 percent is not warranted for the appeal period beginning January 19, 2017.

Since January 19, 2017, the Veteran's PTSD resulted in symptoms that included, but are not limited to, avoidance reactions, hyperarousal, high startle, hypervigilance, poor sleep patterns, trouble concentrating, pessimism, feeling that the world is more of a dangerous place, loss of interest in activities, low moods, poor energy level, decreased motivation, and feeling detached from others.  

The Veteran has not experienced the type of symptoms contemplated by the 100 percent rating criteria for total occupational and social impairment, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives or own name.  Rather, the Veteran has always had clear and coherent thought processes at examinations.  He has consistently been conversant and cooperative.  He has always denied delusions and hallucinations.  He has never exemplified grossly inappropriate behavior and any suicidal or homicidal ideations have been described as being in the distant past.  The 2017 VA examiner concluded he has occupational and social impairment with reduced reliability and productivity.  These symptoms more closely relate to those contemplated by the criteria for a 70 percent rating, and total impairment has never been established.

Therefore, a rating in excess of 70 percent from January 19, 2017, is not warranted as total social and occupational impairment due to service-connected PTSD has not been shown.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial rating in excess of 30 percent, prior to January 19, 2017, and a rating in excess of 70 percent thereafter, for PTSD, is denied.


REMAND

The Veteran seeks a TDIU.  On his November 2014 application for benefits, he asserted that his service-connected prostate cancer and PTSD prevent him from working.  

The Board remanded the claim in July 2015, noting that issue of entitlement to a TDIU had been reasonably raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As part of the development, the Board sought to obtain evidence regarding the functional effects of all of the Veteran's service-connected disabilities, alone or in combination, on his ability to secure or follow a substantially gainful occupation.  The Veteran was scheduled for a VA examination in September 2016 pursuant to the Board's remand directives, but he did not attend.  Neither he nor his representative has offered an explanation for missing the examination.  

Under 38 C.F.R § 3.655(b), when a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (b).  As the instant TDIU claim arose from an appeal of the initial disability ratings assigned for PTSD, the appeal for a TDIU is considered an "original compensation claim."  See Turk v. Peake, 21 Vet. App. 565, 569 (2008).  On this basis, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b). 

However, the Board's remand also directed that "[I]f the schedular criteria for TDIU are not met at any time during the period on appeal, refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted."  

Review of the file shows that the Veteran is service-connected for PTSD (rated 30 percent from July 13, 2011, and 70 percent from January 19, 2017), prostate cancer, status postoperative prostatectomy, with incontinence and hematuria (rated 20 percent from July 13, 2011, 40 percent from March 30, 2012, 100 percent from October 24, 2013, and 40 percent from July 1, 2015), secondary radiation colitis with mild iron deficiency anemia associated with status postoperative prostatectomy, prostate cancer, with incontinence and hematuria (rated 10 percent from August 6, 2014), diabetes mellitus Type II (rated 10 percent from July 20, 2015), erectile dysfunction associated with status postoperative prostatectomy, prostate cancer, with incontinence and hematuria (rated 0 percent from July 13, 2011), secondary radiation proctitis associated with prostate cancer (rated 0 percent from August 6, 2014), and a scar associated with prostate cancer (rated 0 percent from July 1, 2015).  

His combined disability rating is 40 percent from July 13, 2011, 60 percent from March 30, 2012; 100 percent from October 24, 2013; 60 percent from July 1, 2015; 70 percent from July 20, 2015; and 90 percent from January 19, 2017.  See 38 C.F.R. §§ 4.16(a)(2), 4.25, 4.26.

Prior to October 24, 2013, he did not meet the schedular criteria because he did not have a single disability rated 60 percent or more; or two or more service-connected disabilities with a combined rating of 70 percent or more.  The Veteran did not meet the criteria for consideration of a schedular TDIU under § 4.16(a) from October 24, 2013 to July 1, 2015 as he was in receipt of a total disability rating.  The Veteran met the schedular threshold under § 4.16(a) beginning July 20, 2015.

Although the Veteran did not meet the schedular criteria prior to October 24, 2013, the RO did not refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted.  38 C.F.R. § 4.16(b).  On remand, this should be done.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted for the period prior to October 24, 2013.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16 (b).

2.  After all development has been completed; re-adjudicate the claim for a TDIU.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


